Citation Nr: 1503134	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Propriety of the reduction of a total rating for epilepsy, grand mal, effective from July 1, 2012, as effectuated by a rating decision of April 2012.  

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist strain, with postoperative residuals of a fracture of the distal radius, secondary to service-connected epilepsy, grand mal.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant & fiancée

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in October 2013, a transcript of which is of record.  At or following that hearing, the Veteran submitted additional documentary evidence involving a self-kept log of his seizures.  Such was accompanied by a waiver of initial RO consideration.  

The issue of the initial rating for a right wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Action of the RO in April 2012 for the reduction in the total schedular evaluation assigned for the Veteran's service-connected grand mal epilepsy was effectuated without regard to the requirements set forth in 38 C.F.R. § 3.343 (2014). 

CONCLUSION OF LAW

The RO action of April 2012, reducing the total rating assigned for epilepsy, is void ab initio and restoration of the 100 percent schedular evaluation therefor is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 4.124a, Diagnostic Code 8910 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist the Veteran; however, as the disposition herein reached is wholly favorable to the Veteran, the need to discuss the VA's efforts to comply with those duties is obviated. 

The record reflects that service connection for grand mal epilepsy was established by RO action in July 2010, at which time a 100 percent schedular evaluation was assigned from January 22, 2010.  By rating action in January 2012, the RO proposed to reduce the total schedular evaluation for the Veteran's epilepsy to 40 percent, and such reduction was effectuated by rating action in April 2012, effective from July 1, 2012.  

Integral to this decision are the provisions of 38 C.F.R. § 3.343(a) which provide that a total disability rating, as here, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability, will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  Additional requirements for a reduction of a rating in effect for five or more years are set forth in 38 C.F.R. § 3.344 (2014), which are not exclusive to total rating terminations, but which are not applicable to the case at hand.  

Where VA fails to observe applicable law and regulation in reducing a veteran's rating, such a rating is void ab initio and must be set aside as not in accordance with the law.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).

The Board acknowledges the decision in Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), which held that, under separate diagnostic criteria then in effect and since revised, a rating reduction claim was not at issue when the diagnostic criteria in question mandated an automatic reduction from the 100 percent level by operation of law.  Here, the applicable diagnostic criteria as set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8910 make no such provision and, as such, the holding in Rossiello may reasonably be distinguished from the dispositive facts of this case.  

Notwithstanding the fact that the reduction effectuated in this matter was undertaken in compliance with 38 C.F.R. § 3.105(e), it is nevertheless evident that such action was effectuated without specific consideration or even reference to 38 C.F.R. § 3.343, nor was the Veteran furnished notice of the pertinent regulation or its impact in any notice, statement of the case, supplemental statement of the case, or any other subsequent document provided to him by the RO.  

In sum, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. § 3.343, the effect of which is to void ab initio the RO's reduction action of April 2012 and to compel the Board to set it aside as not in accordance with law.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) (citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

As there is no indication that the RO considered the referenced regulatory provisions in terminating the total rating, and as there was no finding that material improvement had been shown or, if it was established, that it had been attained under the ordinary conditions of life, the total schedular rating must be restored for the period at issue.  The RO's failure to demonstrate that material improvement had been attained under the ordinary conditions of life with respect to the Veteran's epilepsy cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate.  

This decision does not suggest that the current evidence of record supports the current 100 percent evaluation, but simply that the reduction of the 100 percent rating was not effectuated in accord with dispositive legal authority.  Any subsequent action taken to reduce the rating in question must be in accord with the facts then presented and the governing legal criteria then in effect. 

The Board's finding that the action to reduce the total schedular rating is void ab initio renders moot any question as to Veteran's entitlement to an increased rating for his grand mal epilepsy, to include a total rating for compensation based on individual unemployability.  


ORDER

Inasmuch as the reduction of the total schedular rating for grand mal epilepsy as effectuated in April 2012 is void ab initio, restoration of the total schedular evaluation for grand mal epilepsy is granted for the period from July 1, 2012, to the present.  


REMAND

By this appeal, the Veteran seeks an initial rating in excess of 10 percent for his service-connected right wrist strain, with postoperative residuals of a fracture of the distal radius.  He notes that there is associated with the disability in question a protruding lump or mass in the area of his right wrist that he was told by an attending medical professional represented misplaced bone and that to correct that abnormality an induced fracture and/or surgical correction is or will be necessary in the near future.  He likewise describes increasing symptoms involving pain and soreness, loss of motion, and an inability to undertake certain actions over a period of time, which he alleges are not adequately reflected in the currently assigned 10 percent rating.  

The record reflects that a VA examination was afforded the Veteran in January 2012, but no reference is made in the report thereof as to any bony mass or lump in the right wrist area.  In light of the Veteran's contentions of an increasingly symptomatic right wrist disorder, remand for an additional VA examination is deemed advisable.  

Notice, too, is taken that both the Veteran and his fiancée described in hearing testimony offered in October 2013 the occurrence of two prior fractures and a strain of the right wrist, but the dates of those occurrences remain unclear, given that the currently developed record indicates medical assistance was received for right wrist fractures in May and June 2011.  There is no record of treatment for the noted wrist sprain and, as well, the record of emergency treatment in June 2011 indicates that the wrist fracture was sustained by the Veteran while working in a bar and attempting to break up an altercation, with right wrist being struck.  The record does not adequately document the circumstances of the claimed right wrist strain, and if in fact it occurred subsequent to the VA examination, the need for further VA examination is underscored.  

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic Code 5215, not more than a 10 percent rating is for assignment for involvement of either the major or minor upper extremity.  However, a higher rating is assignable for ankylosis, be it favorable or unfavorable, and no consideration has to date been accorded the question of the Veteran's entitlement to an extraschedular evaluation of increased disability.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake any and all needed development regarding the question of the Veteran's entitlement to an extraschedular evaluation of increased disability for his service-connected right wrist disorder.  

2.  Request that the Veteran provide clarifying details as to the dates of his right wrist fracture and sprains subsequent to June 2011 and if any additional treatment records are in existence that are not now a part of the claims folder, he should be asked to provide those records and/or authorization to permit the AOJ to obtain those records on his behalf.  Depending upon the response from the Veteran, the AOJ should attempt to obtain any pertinent treatment records referenced by the Veteran for inclusion in his VA claims file.  

3.  Obtain for inclusion in the VA claims folder, all pertinent VA treatment records not already on file.  

4.  Thereafter, afford the Veteran a VA examination in order to ascertain the current nature and severity of his service-connected right wrist strain and postoperative residuals of a fracture of the distal radius.  Provide the VA examiner with the Veteran's claims folder.  Such examination should entail a complete medical history, a thorough clinical evaluation inclusive of range of motion studies and an assessment of pain and functional loss, and any diagnostic testing deemed necessary by the examiner.  The presence or absence of any bony mass or other visible defect in the area of the right wrist should be noted, as well as all objective pathology relating to that mass and any corresponding limitations.  All pertinent diagnoses should then be set forth.   

5.  Lastly, adjudicate the Veteran's claim for an initial rating in excess of 10 percent for his service-connected right wrist disorder, to include the question of extraschedular entitlement, and if the benefit sought is not granted, then provide him with a supplemental statement of the case and permit him a in reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


